 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 1 of 12 PageID: 95



NOT FOR PUBLICATION
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


SAMUEL HASLER,                    :    CIV. NO. 20-1164 (RMB)
                                  :
                 Petitioner       :
                                  :
     v.                           :          OPINION
                                  :
WARDEN, FCI FORT DIX,             :
                                  :
                 Respondent       :


BUMB, United States District Judge


     This matter comes before the Court upon Petitioner Samuel

Hasler’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,

challenging the calculation of his sentence by the Bureau of

Prisons (“BOP”) (Pet., Dkt. No. 1); Petitioner’s Motion to Amend

(Mot. to Amend, Dkt. No. 4); Respondent’s Answer to Petition for

Writ of Habeas Corpus (“Answer”) (Dkt. No. 5), Petitioner’s Motion

to Strike and/or Tender of Petitioner's Response to Respondent's

Answer (“Mot. to Strike/Reply Brief,” Dkt. No. 6); and Petitioner’s

Motion for Summary Judgment. (Mot. for Summ. J., Dkt. No. 7.)

Petitioner alleges the Bureau of Prisons (“BOP”) failed to award

him prior custody credit for nine months and eight days that he

spent housed in a Volunteers of America (“VOA”) facility. (Pet.,

Dkt. No. 1-1 at 3-8.) For the reasons set forth below, the Court
    Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 2 of 12 PageID: 96



will grant Petitioner’s motion to amend and deny Petitioner’s

motion to strike and his motion for summary judgment.

I.     BACKGROUND

       A.    Petitioner’s Arrest, Conviction and Sentence

       On March 9, 2010, Petitioner was arrested by Immigrations and

Customs Enforcement (“ICE”) agents at the United States Courthouse

in Indianapolis, Indiana for possession of child pornography, with

charges filed in federal court under Docket No. 1:10CR00084-001.

(Declaration of Dawn L. Giddings 1 (“Giddings Decl.”) ¶5, Dkt. No.

5-2; Ex. A at 1, Dkt. No. 5-3 at 2; Ex. D             at 1, Dkt. No. 5-3 at

13.) Petitioner was released the same day under conditions to

“participate in [a] location monitoring program[] and abide by its

requirements     as   the    pretrial   services    officer     or   supervising

officer instructs.” (Id., Ex. B, ¶(8)(s), Dkt. No. 5-3 at 6.) The

release     order   specified    that   Petitioner    participate       in   “VOA

Incarceration,”       with   “24-hour   lockdown”    at   the   Volunteers     of

America     facility.   (Id.,    ¶8(s)(iii).)      Petitioner    left   federal

custody for the VOA program on March 9, 2010. (Id., ¶7, Dkt. No.

5-2; Ex. A at 1, Dkt. No. 5-3 at 2.) On October 29, 2010, Petitioner

pled guilty to transportation and possession of child pornography,


1  Dawn L. Giddings is employed as a Correctional Programs
Specialist with the United States Department of Justice, Federal
Bureau of Prisons (BOP), Designations and Sentence Computation
Center located in Grand Prairie, Texas. (Giddings Decl., ¶1, Dkt.
No. 5-2.) She has reviewed Petitioner’s file maintained by the
BOP. (Id., ¶3.)
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 3 of 12 PageID: 97



and the district court sentenced him to an aggregate 151-month

term of imprisonment. (Giddings Decl., Ex. D at 1-2, Dkt. No. 5-3

at    13-14.)     The     criminal    judgment        required     Petitioner      to

voluntarily       surrender     for   service    of    his     sentence,     and   he

surrendered at FCI Fort Dix on January 19, 2011. (Id., Ex. D at 2,

Dkt. No. 5-3 at 14; Ex. E at 1, Dkt. No. 5-3 at 20.)

        B. Computation of Petitioner’s Federal Sentence

        The BOP calculated Petitioner’s sentence by commencing his

151-month term of imprisonment on January 19, 2011, the date he

surrendered for service of his federal sentence at FCI Fort Dix.

(Giddings Decl. ¶15, Dkt. No. 5-2; Ex. E at 1, Dkt. No. 5-3 at 20;

Ex. G    at 1, Dkt. No. 5-3 at 26.) The BOP awarded Petitioner prior

custody credit for March 9, 2010. (Id., ¶15, Dkt. No. 5-2; Ex. G

at 2, Dkt. No. 5-3 at 27.) The BOP did not credit Petitioner for

the time spent in pretrial supervision at the VOA facility, March

10, 2010 to January 18, 2011. (Id., Ex. G at 2, Dkt. No. 5-3 at

27.) If Petitioner receives the maximum possible good-conduct

time, his projected release date from BOP custody is October 7,

2021. (Id.)

II.     MOTION TO AMEND AND MOTION TO STRIKE

        Prior to the date Respondent filed his answer to the habeas

petition, Petitioner filed a motion to amend. (Mot. to Amend, Dkt.

No. 4.) Petitioner’s amendment is to his brief in support of his

petition    for    writ    of   habeas   corpus,      rather     than   an   amended
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 4 of 12 PageID: 98



petition. Because there is no prejudice to Respondent, the Court

grants Petitioner’s motion to amend and will consider Petitioner’s

brief.

       On   June   22,   2020,   Petitioner   filed   a   motion   to   strike

Respondent’s answer as untimely. (Mot. to Strike/Reply Brief, Dkt.

No. 6.) Petitioner may have been unaware of the District of New

Jersey Standing Order No. 2020-4, IN RE: ADDITIONAL MEASURES DUE

TO THE EXIGENT CIRCUMSTANCES, CREATED BY COVID-19, which provides:

             all filing and discovery deadlines in civil
             matters that currently fall between March 25,
             2020 and April 30, 2020, are EXTENDED by
             forty-five (45) days, unless the presiding
             judge in an individual case directs otherwise
             after the date of this Order.

Respondent’s answer, filed on June 4, 2020, was timely under

Standing Order 2020-4. Therefore, the Court will deny Petitioner’s

motion to strike. The Court will consider Petitioner’s reply brief,

contained within his motion to strike.

III. MOTION FOR SUMMARY JUDGMENT ON HABEAS PETITION

       A.    Standard of Law

       “‘[T]he courts may fashion appropriate modes of procedure

[for habeas proceedings under § 2241], by analogy to existing rules

or otherwise in conformity with judicial usage.’” SECT 2254 Rule

12, Advisory Committee Notes (quoting Harris v. Nelson, 394 U.S.

286,     299 (1969). It is unnecessary to file a motion for summary

judgment to obtain resolution on a petition for writ of habeas
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 5 of 12 PageID: 99



corpus. Therefore, the Court will not require the parties to

conform to the Local Civil Rule governing motions for summary

judgment. See Local Civil Rule 56.1. Under 28 U.S.C. § 2241(c)(3),

the Court has jurisdiction to grant a writ of habeas corpus if

Petitioner “is in custody in violation of the Constitution or laws

or treaties of the United States.”

     In his motion for summary judgment, Petitioner seeks an

evidentiary   hearing   and   appointment    of   counsel.   As   discussed

below, an evidentiary hearing is not required on Petitioner’s

assertion that he was under BOP control while housed at the VOA in

Indianapolis, because Petitioner has not “alleged facts, that, if

proved, would entitle him to relief.” See Jacquet v. Warden Fort

Dix FCI, 707 F. App'x 124, 127 (3d Cir. 2017) (quoting Zettlemoyer

v. Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991)). Petitioner has

adeptly presented the facts and legal issues raised in his habeas

petition. Therefore, the Court concludes that it is not in the

interest of justice to appoint counsel under 18 U.S.C. § 3006A.

See Reese v. Fulcomer, 946 F.2d 247, 264 (3d Cir. 1991) (“Courts

have held, for example, that there was no abuse of a district

court's   discretion    in    failing   to   appoint   counsel    when   no

evidentiary hearing was required and … the petitioner had ‘a good

understanding of the issues and the ability to present forcefully

and coherently his contentions’” (quoting La Mere v. Risley, 827

F.2d 622, 626 (9th Cir. 1987)).
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 6 of 12 PageID: 100



     B.     Law Governing Calculation of Federal Sentence

     The BOP has the exclusive authority to calculate a federal

sentence. United States v. Wilson, 503 U.S. 329, 334-35 (1992).

First, the BOP must determine when the federal sentence commenced

and, second, whether the prisoner is entitled to prior custody

credit. Blood v. Bledsoe, 648 F.3d 203, 207 (3d Cir. 2011). The

commencement of a federal sentence is governed by 18 U.S.C. §

3585(a), which provides:

            A sentence to a term of imprisonment commences
            on the date the defendant is received in
            custody awaiting transportation to, or arrives
            voluntarily to commence service of sentence
            at, the official detention facility at which
            the sentence is to be served.

Prior custody credit is governed by 18 U.S.C. § 3585(b), which

provides:

            [a] defendant shall be given credit toward the
            service of a term of imprisonment for any time
            he has spent in official detention prior to
            the date the sentence commences—

                 (1) as a result of the offense for which
                 the sentence was imposed; or

                 (2) as a result of any other charge for
                 which the defendant was arrested after
                 the commission of the offense for which
                 the sentence was imposed;

            that has not been credited against another
            sentence.
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 7 of 12 PageID: 101



      C.   Analysis

      The BOP awarded Petitioner prior custody credit for the time

he spent in custody on the day of his arrest, March 9, 2010.

(Giddings Decl. ¶15; Ex. G at 2, Dkt. No. 5-3 at 27.) The law is

clear that Petitioner may not receive prior custody credit for

time spent in a community corrections center while released on

bail. In Reno v. Koray, the Supreme Court held that a defendant

only enters “official detention’” within the meaning of § 3585(b)

when he is “committed to the custody of the Attorney General; a

defendant admitted to bail on restrictive conditions . . . is

‘released.’” Snyder v. Attorney Gen., 612 F. App’x 645, 646 (3d

Cir. 2015) (quoting Reno v. Koray, 515 U.S. 50, 57 (1995)). The

Supreme Court reasoned that Koray’s time in a community corrections

center while “released” on bail did not qualify as “official

detention” under § 3585(b), because he was not subject to the BOP’s

control. Id. at 63-64.

      In   his   brief   in    support     of   the   petition,       Petitioner

distinguishes      Koray.       Petitioner      contends       that      “anyone

conditionally released under 18 U.S.C. § 3142(c) and charged with

a crime under 18 U.S.C. 2252A or 2252 (as was Petitioner) must be

placed on electronic monitoring.” (Mot. to Amend, Dkt. No. 4 at

2.)   Petitioner   notes      that   he   was   not   placed   on     electronic

monitoring, and thus concludes that he was not released. (Id.)

Petitioner argues,
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 8 of 12 PageID: 102



             [b]y finding that Petitioner was not entitled
             to pretrial detention credit, Respondent
             relied on the fact of where Petitioner was
             detained rather than the fact the Petitioner
             was not placed on electronic monitoring.
             Therefore, Respondent relied on facts other
             than those clearly intended by Congress and,
             thus, the Respondent’s action was arbitrary
             and capricious.

(Mot to Amend, Dkt. No. 6 at 3, citing Koray, 515 U.S. at 61).

       Petitioner is mistaken in his assumption that a person charged

with a crime under 18 U.S.C. §§ 2252A or 2252, if conditionally

released under 18 U.S.C. § 3142(c), must be placed on electronic

monitoring.        As   a   condition   of   release,     the    statute     requires

electronic monitoring “at a minimum.” 18 U.S.C. § 3142(c)(B).

Petitioner’s release order placed greater restrictions on him than

electronic monitoring; Petitioner was placed in 24-hour lockdown

in a VOA facility. (Giddings Decl., Ex. B, ¶(8)(s)(iii), Dkt. No.

5-3 at 6.)

       In his reply brief, Petitioner further argues that it was

the    district     court’s     intention    to   keep    him    in    detention,   as

required by 18 U.S.C. § 3142(e)(3)(E). (Mot. to Strike/Reply

Brief, Dkt. No. 6 at 3.) Accordingly, he challenges Respondent’s

reliance on         the     court’s   release     order    for        the   conclusion

that    he   was    released from BOP custody. However, the pretrial

release order demonstrates that, for the time period at issue,

Petitioner     was      released subject to the specified conditions.

(Giddings Decl., Ex. B, Dkt. No. 5-3 at 6.) This is evidenced by

the order’s compliance
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 9 of 12 PageID: 103



with the requirements for release under 18 U.S.C. § 3142(h).

Petitioner suggests that the Court should interpret the order as

a detention order because he was charged with a sex offense and

there is a presumption for detention under those circumstances,

but the order does not conform to the requirements of a detention

order under 18 U.S.C. § 3142(i). Moreover, the Court notes that 18

U.S.C. § 3142(e)(3)(E), creates only a rebuttable presumption that

“no condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of the

community” for a person charged under 18 U.S.C. §§ 2252 and 2252A.

It is obvious from the court’s release order that Petitioner was

able to rebut the presumption and, thus, was not detained under 18

U.S.C. § 3142(e)(3)(E). (Giddings Decl., Ex. B, Dkt. No. 5-3 at

6.) Therefore, the BOP did not err in determining Petitioner was

released rather than detained, for purposes of pretrial custody

credit under 18 U.S.C. § 3585(b).

     Petitioner also points to Respondent’s failure to submit any

evidence to prove that the BOP did not control the VOA facility.

It is Petitioner’s burden to demonstrate his right to habeas

relief. See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007)

(finding that Petitioner failed to demonstrate his right to habeas

relief custody credit against his federal sentence). Petitioner’s

affidavit (Dkt. No. 6 at 6), stating that others incarcerated in

the Indianapolis VOA were federal inmates serving their time on
    Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 10 of 12 PageID: 104



re-entry; that he was instructed on the BOP's disciplinary rules

and notified that his behavior must conform to those rules; that

he was not free to leave the VOA; and that there was a person known

to be serving his sentence on a federal misdemeanor at the VOA

facility, fails to establish that Petitioner remained in BOP

custody because the VOA facility houses federal prisoners and

pretrial detainees who are not in BOP custody. According to the

VOA Ohio and Indiana website, 2 of which the Court takes judicial

notice pursuant to Federal Rule of Evidence 201, 3 “Indianapolis -

Brandon      Hall   is   a   95   bed   work-release   center   for   previously

incarcerated men and women. Referrals are received from the Federal

Bureau of Prisons. Residents are required to maintain employment

and follow court orders/restrictions.”

        18 U.S.C. § 3624(c)(1) requires the BOP

              to the extent practicable, ensure that a
              prisoner serving a term of imprisonment spends
              a portion of the final months of that term
              (not to exceed 12 months), under conditions
              that will afford that prisoner a reasonable
              opportunity to adjust to and prepare for the
              reentry of that prisoner into the community.
              Such conditions may include a community
              correctional facility.

2  Available at https://www.voaohin.org/residential-
reentry.
3  Federal Rule of Evidence 201(b)(2) provides, “[t]he court may
judicially notice a fact that is not subject to reasonable dispute
because it: … can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.
 Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 11 of 12 PageID: 105



Further, pursuant to 18 U.S.C. § 3624(c)(2)(B) “a prisoner placed

in prerelease custody pursuant to this subsection who is placed at

a residential reentry center shall be subject to such conditions

as the Director of the Bureau of Prisons determines appropriate.”

No doubt, there were persons at the VOA in Indianapolis who were

in prerelease custody under 18 U.S.C. § 3624(c)(2)(B). Petitioner,

however, was subject to the terms of his order of pretrial release,

which differs from prerelease custody by the BOP for the final

portion of service of a federal sentence. Thus, even accepting

Petitioner’s affidavit as true, Petitioner has not established

that the BOP controlled his detention in the VOA in Indianapolis.

      The reasoning by the U.S. Supreme Court in Koray is applicable

here. “‘Credit for time spent in ‘official detention’ under §

3585(b) is available only to those defendants who were detained in

a ‘penal or correctional facility’ ... and who were subject to the

BOP’s control.’”) West v. Warden Fort Dix FCI, 740 F. App'x 237,

238 (3d Cir. 2018) (quoting Koray, 515 U.S. at 58.) The BOP

calculated Petitioner’s sentence based on the proper conclusion

that Petitioner was not in “official detention,” because the

Supreme Court in Koray held that “time … spent at the Volunteers

of America community treatment center while “released” on bail

pursuant   to   the   Bail   Reform   Act   of   1984   was   not   “official

detention” within the meaning of 18 U.S.C. § 3585(b).” 515 U.S. at

65.
Case 1:20-cv-01164-RMB Document 8 Filed 12/07/20 Page 12 of 12 PageID: 106



IV.   CONCLUSION

      For the reasons described above, the Court will grant the

motion to amend, deny the motion to strike, and deny Petitioner’s

motion for summary judgment on the Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241.



An appropriate Order follows.



Date:   December 7, 2020               s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE
